                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ECOLOGICAL RIGHTS FOUNDATION,                     Case No. 17-cv-02788-JD
                                         et al.,
                                   8                    Plaintiffs,                        ORDER RE CROSS-MOTIONS FOR
                                   9                                                       SUMMARY JUDGMENT
                                                 v.
                                  10                                                       Re: Dkt. Nos. 28, 29
                                         FEDERAL EMERGENCY
                                  11     MANAGEMENT AGENCY,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Federal Emergency Management Agency (“FEMA”) administers the National

                                  14   Flood Insurance Program (“NFIP”), which provides affordable federal flood insurance to property

                                  15   owners in participating communities. In 2016, FEMA published a biological evaluation to

                                  16   determine whether proposed revisions to NFIP would affect species and habitats protected under

                                  17   the Endangered Species Act, 16 U.S.C. § 1531 et seq. (“ESA”). FEMA declined to consider any

                                  18   ESA effects from construction or other development in floodplain areas, and did not engage in

                                  19   consultations with the Fish and Wildlife Service (“FWS”) or the National Marine Fisheries

                                  20   Service (“NMFS”).

                                  21          Plaintiffs Ecological Rights Foundation and Humboldt Baykeeper are conservation

                                  22   organizations that have sued under the ESA’s citizen-suit provision to set aside the biological

                                  23   evaluation. 16 U.S.C. § 1540(g); Dkt. No. 1. Plaintiffs contend that FEMA was wrong to ignore

                                  24   floodplain development issues and should have consulted with NMFS and FWS about possible

                                  25   jeopardy to listed species and habitats.

                                  26          The parties have filed cross-motions for summary judgment. Dkt. Nos. 28, 29. The Court

                                  27   finds them suitable for decision without oral argument. Civ. L.R. 7-1(b). Because the record

                                  28
                                   1   establishes that FEMA acted arbitrarily and capriciously in excluding floodplain development

                                   2   from the ESA evaluation, plaintiffs’ motion is granted and FEMA’s motion is denied.

                                   3                                            BACKGROUND

                                   4   I.     THE ENDANGERED SPECIES ACT
                                   5          The ESA was enacted to protect and conserve endangered and threatened species and their

                                   6   habitats, and embodies “a conscious decision by Congress to give endangered species priority over

                                   7   the ‘primary missions’ of federal agencies.” Ctr. for Biological Diversity v. EPA, 847 F.3d 1075,

                                   8   1084 (9th Cir. 2017) (quoting Tenn. Valley Auth. v. Hill, 437 U.S. 153, 185 (1978)). It authorizes

                                   9   the Secretaries of Commerce and the Interior, through their agencies, to list plants and animals for

                                  10   protection, and to designate critical habitats. 16 U.S.C. § 1533. It is undisputed for purposes of

                                  11   these motions that Humboldt, Monterey, and Santa Cruz Counties are home to several listed

                                  12   species and critical habitats in floodplain areas. These species include coastal salmon and
Northern District of California
 United States District Court




                                  13   steelhead, the northern spotted owl, the marbled murrelet, the California tiger salamander and red-

                                  14   legged frog, Yadon’s piperia (a native California orchid), the Humboldt Bay wallflower, and other

                                  15   plants and animals. The habitats comprise some of the most scenic and wild places remaining in

                                  16   California. See, e.g., Dkt. No. 30 (Beaman Decl.); Dkt. No. 30-1 (Kalt Decl.).

                                  17          The ESA imposes a variety of procedural and substantive requirements to ensure that the

                                  18   actions of federal agencies do not harm listed species or critical habitats. Nat’l Ass’n of Home

                                  19   Builders v. Defenders of Wildlife, 551 U.S. 644, 652 (2007); Ctr. for Biological Diversity, 847

                                  20   F.3d at 1084; Souza v. Cal. Dept. of Transp., No. 13-cv-4407-JD, 2014 WL 1760346 (N.D. Cal.

                                  21   May 2, 2014). The centerpiece of the ESA is Section 7(a)(2), which provides that each federal

                                  22   agency “shall, in consultation with and with the assistance of the [Services], insure that any action

                                  23   authorized, funded, or carried out by such agency . . . is not likely to jeopardize the continued

                                  24   existence of any endangered species or threatened species.” 16 U.S.C. § 1536(a)(2).

                                  25   Implementing regulations for Section 7 state that each federal agency must review its actions at

                                  26   the earliest possible time to determine whether they “may affect listed species or critical habitat.”

                                  27   50 C.F.R. § 402.14(a). In sum, these provisions require that a federal agency must consult with

                                  28   the appropriate Service when proposing an action that may affect a listed species or designated
                                                                                         2
                                   1   habitat. See Karuk Tribe of Cal. v. U.S. Forest Serv., 681 F.3d 1006, 1027 (9th Cir. 2012) (en

                                   2   banc).

                                   3            The purpose of the consultations is to “draw on the expertise of ‘wildlife agencies to

                                   4   determine whether [an] action is likely to jeopardize a listed species’ or its habitat, and ‘to identify

                                   5   reasonable and prudent alternatives’ to avoid those harmful impacts.” Ctr. for Biological

                                   6   Diversity, 847 F.3d at 1075 (quoting Karuk Tribe, 681 F.3d at 1020). NMFS provides

                                   7   consultation on actions involving marine and anadromous species and habitats, and FWS for all

                                   8   other species and habitats.

                                   9            The gold standard for tapping the expertise of the Services is a “formal” consultation

                                  10   where the action agency engages the pertinent Service to prepare a biological opinion to determine

                                  11   whether the action is likely to jeopardize a listed species or critical habitat. Karuk Tribe, 681 F.3d

                                  12   at 1020. An agency can also hold “informal” consultations with the Services to discuss whether
Northern District of California
 United States District Court




                                  13   formal consultation is necessary. 50 C.F.R. § 402.13(a). If the agency determines during informal

                                  14   consultation that the action will not adversely affect a listed species or habitat, and the Service

                                  15   concurs, “the consultation process is terminated, and no further action is necessary.” Id.

                                  16            Whether formal or informal, consultation need be pursued only if the proposed action

                                  17   “may affect” a listed species or habitat. If an agency determines on its own “that its action will

                                  18   have ‘no effect’ on a listed species or critical habitat,” consultation is not required. Karuk Tribe,

                                  19   681 F.3d at 1027 (quotation omitted); see also Defenders of Wildlife v. Zinke, 856 F.3d 1248, 1252

                                  20   (9th Cir. 2017).

                                  21   II.      THE NATIONAL FLOOD INSURANCE PROGRAM
                                  22            In 1968, Congress established NFIP in the National Flood Insurance Act to provide

                                  23   “appropriate protection against the perils of flood losses and encourag[e] sound land use by

                                  24   minimizing exposure of property to flood losses.” 42 U.S.C. § 4001(c). In effect, NFIP strikes a

                                  25   deal with state and local governments. The federal government will make affordable flood

                                  26   insurance available to property owners in risky areas if state and local communities adopt land-use

                                  27   and flood-control measures that incorporate federal guidelines for reducing flood risks and

                                  28   damage.
                                                                                          3
                                   1          Congress tasked FEMA with promulgating the criteria to “guide the development of

                                   2   proposed construction away from locations which are threatened by flood hazards” and “otherwise

                                   3   improve the long-range land management and use of flood-prone areas.” 42 U.S.C. § 4102(c). To

                                   4   participate in NFIP, local communities must adopt ordinances and regulations that meet or exceed

                                   5   the criteria. 44 C.F.R. § 59.22. If a community implements more stringent flood management

                                   6   measures, it may be eligible under FEMA’s Community Rating System (“CRS”) for discounted

                                   7   policy premiums. These “incentives” are meant to provide extra encouragement for “floodplain

                                   8   and erosion management” and the adoption of “more effective measures to protect natural and

                                   9   beneficial floodplain functions,” among other goals. 42 U.S.C. § 4022(b). If a participating

                                  10   community goes in the opposite direction and falls out of compliance with the criteria, it may be

                                  11   suspended from access to federal flood insurance. 44 C.F.R. § 59.24.

                                  12          NFIP has become a well-established federal program. More than 22,000 communities
Northern District of California
 United States District Court




                                  13   participate in NFIP, and over 5.6 million federal flood insurance policies are in effect, providing

                                  14   over $1.2 trillion in coverage. FEMA-BE-0027676.1 The purchase of flood insurance is now

                                  15   required as a condition of receiving a loan from a federally regulated bank for property located in

                                  16   the flood-prone areas of participating communities. 42 U.S.C. § 4012a(b)(1).

                                  17          FEMA’s construction and management criteria are quite detailed. Among many other

                                  18   conditions, participating communities must implement measures “designed to reduce or avoid

                                  19   future flood, mudslide (i.e. mudflow) or flood-related erosion damages.” 44 C.F.R. § 59.2(b). All

                                  20   new construction in flood-prone areas must be designed and anchored to prevent flotation,

                                  21   collapse, or lateral movement. Id. § 60.3(a)(3). The criteria specify the siting and design of

                                  22   sanitary and sewage systems, the minimum elevation of new residential construction, the

                                  23   parameters of foundations and basements, and minimum drainage around structures to evacuate

                                  24   floodwaters. See generally id. § 60.3(a)(6), (c)(2)-(c)(6), (c)(11). FEMA also requires

                                  25   participating communities to adopt a “regulatory floodway” designed to prevent surface water

                                  26
                                  27   1
                                         At the parties’ joint request, the administrative record was filed with the Court in DVD format
                                  28   and is available for review at the Clerk’s Office. See Dkt. No. 20. For this reason, there are no
                                       ECF citations for record documents.
                                                                                          4
                                   1   from rising “more than one foot at any point” during a flood. Id. § 60.3(d)(2). Levees and

                                   2   floodwalls must meet FEMA specifications before being accredited as providing risk reduction.

                                   3   Id. § 65.10. In addition, unless exempted by FEMA, participating communities must “[p]rohibit

                                   4   encroachments, including fill, new construction, substantial improvements, and other development

                                   5   within the adopted regulatory floodway unless . . . the proposed encroachment would not result in

                                   6   any increase in flood levels within the community during the occurrence” of major floods. Id.

                                   7   § 60.3(d)(3)-(4).

                                   8          FEMA publishes maps that identify flood areas throughout the United States. 42 U.S.C.

                                   9   § 4101(f). The maps demarcate flood zones, which determine whether flood insurance is required

                                  10   for a mortgage and the specific floodplain management criteria a participating community must

                                  11   adopt. FEMA periodically updates the maps to stay current with environmental changes and other

                                  12   factors. Local governments, land owners, and developers can also petition FEMA for a map
Northern District of California
 United States District Court




                                  13   change. An owner, for example, who elevates her property above a certain threshold can petition

                                  14   FEMA to remove it from the flood zone on the map, and thereby unburden it of insurance and

                                  15   other requirements. Local governments can ask to “map out” of the zone properties that are

                                  16   located behind a levee certified by FEMA. Developers can petition FEMA before construction to

                                  17   find out whether their structures will be in or out of a flood zone. See, e.g., FEMA-BE-0027689;

                                  18   FEMA-BE-0031586-87.

                                  19   III.   PRIOR LITIGATION AND THE NEW BIOLOGICAL EVALUATION
                                  20          The parties are not writing on a blank slate. FEMA has long maintained that Section

                                  21   7(a)(2) does not apply to its administration of NFIP. Environmental organizations have taken the

                                  22   opposite position for equally long, and have sued FEMA in several cases to enforce Section 7’s

                                  23   requirements with respect to NFIP. Federal courts in Florida, Washington, and California have

                                  24   ruled in favor of the plaintiffs and against FEMA. See Coal. for a Sustainable Delta v. FEMA,

                                  25   812 F. Supp. 2d 1089 (E.D. Cal. 2011); Florida Key Deer v. Paulison, 522 F.3d 1133 (11th Cir.

                                  26   2008); Nat’l Wildlife Fed’n (NWF) v. FEMA, 345 F. Supp. 2d 1151 (W.D. Wash. 2004). Each

                                  27   court accepted or affirmatively held that the plaintiff environmental groups had standing to sue,

                                  28
                                                                                        5
                                   1   NFIP was an agency action subject to Section 7(a)(2), and to the extent FEMA made a “no effect”

                                   2   determination for ESA impacts, it was unsupported and unsustainable.

                                   3          The prior litigation led to consultations between FEMA and the Services, with results that

                                   4   are germane to this case. The Services have published several biological opinions concluding that

                                   5   NFIP was likely to jeopardize ESA-listed species and habitats. See, e.g., FEMA-BE-0031572

                                   6   (Washington); FEMA-BE-0031810 (Oregon); FEMA-BE-0030553 (Florida); Florida Key Deer,

                                   7   522 F.3d at 1139-40 (Florida). FEMA has also consulted with the Services on NFIP’s

                                   8   implementation in Arizona, New Mexico, Florida, Washington, and Oregon, and adopted

                                   9   “reasonable and prudent alternatives” identified by the Services. Dkt. No. 41-1 (Grimm Decl.)

                                  10   ¶¶ 15-31.

                                  11          While this history would seem to foreclose any more ESA litigation over NFIP, there is a

                                  12   wrinkle here. In prior circumstances, FEMA typically made decisions about potential ESA effects
Northern District of California
 United States District Court




                                  13   with little or no explanation of its reasoning. See, e.g., NWF, 345 F. Supp. 2d at 1175. FEMA

                                  14   says it decided on a different approach after the court cases and used proposed revisions to NFIP

                                  15   as an opportunity to publish a biological evaluation in November 2016. Dkt. No. 41 at 2-4;

                                  16   FEMA-BE-0027654 (the “Evaluation”). FEMA expressly prepared the Evaluation to assess the

                                  17   potential effects of NFIP on listed species and designated habitats. FEMA-BE-0027656; see also

                                  18   50 C.F.R. § 402.12(a) (biological evaluation must “determine whether any such species or habitat

                                  19   are likely to be adversely affected by the action and is used in determining whether formal

                                  20   consultation or a conference is necessary.”).

                                  21          In the Evaluation, FEMA defined the proposed action as “the implementation of the NFIP

                                  22   in the United States as modified by recent legislation and proposed program changes to comply

                                  23   with ESA requirements.” FEMA-BE-0027701. FEMA identified the “action area” as consisting

                                  24   of the entire United States and over 22,000 communities participating in NFIP. FEMA-BE-

                                  25   0027660 and 0027706; Dkt. No. 41 at 3. Given the “vast geographic extent of the Action Area,”

                                  26   FEMA-BE-0027748, it discussed relevant species and habitats in broad categories. It focused on

                                  27   nine general “primary habitats” and the species they hosted: wetlands, fresh waters, marine waters,

                                  28   beaches, barren lands, caves, rangelands, forest lands, and perennial snow or ice. See FEMA-BE-
                                                                                        6
                                   1   0027748-52. Much of the Evaluation is devoted to describing species and habitats, and discussing

                                   2   the threats they face from predation, disease, and other factors. Human threats from land and

                                   3   water development are frequently identified. See, e.g., FEMA-BE-0027779 (hydrologic

                                   4   management efforts); FEMA-BE-0027790 (urban development); FEMA-BE-0027799

                                   5   (infrastructure development).

                                   6          The Evaluation concluded that NFIP “will have no effect on species listed as threatened or

                                   7   endangered under the ESA or on the designated critical habitat of such species.” FEMA-BE-

                                   8   0027666. This was so despite “strong evidence” of possible beneficial effects on protected

                                   9   species, which FEMA ultimately discounted because it had “no data or studies to support when

                                  10   and where” those benefits might materialize. See, e.g., FEMA-BE-0027879; FEMA-BE-0027881.

                                  11          FEMA made the “no effect” determination without any consideration of possible ESA

                                  12   impacts from floodplain development. FEMA said it excluded floodplain development from the
Northern District of California
 United States District Court




                                  13   scope of the Evaluation because state and local governments control land use permits for

                                  14   development, and no federal agency action is involved. FEMA-BE-0027659. FEMA also said

                                  15   that NFIP did not directly or indirectly cause or encourage floodplain development. See FEMA-

                                  16   BE-0027661. It based this statement largely on studies by the Government Accountability Office

                                  17   (“GAO”) and the American Institutes for Research. FEMA-BE-0027662. FEMA made all of

                                  18   these conclusions on a national basis without discussing the specific conditions or possible effects

                                  19   in Humboldt, Monterey, and Santa Cruz Counties, or any other region.

                                  20                                         LEGAL STANDARDS

                                  21          The ESA allows citizens to sue but does not impose a standard of review for an agency’s

                                  22   decisions. 16 U.S.C. § 1540(g)(1)(A). Consequently, the Court’s review is governed by Section

                                  23   706 of the Administrative Procedure Act. Karuk Tribe, 681 F.3d at 1017; W. Watersheds Project

                                  24   v. Kraayenbrink, 632 F.3d 472, 496 (9th Cir. 2011). Under the deferential standard of the APA,

                                  25   an agency action will be upheld unless it is found to be “arbitrary, capricious, an abuse of

                                  26   discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); Defenders of Wildlife,

                                  27   856 F.3d at 1256-57. An agency action is arbitrary and capricious “if the agency relied on factors

                                  28   Congress did not intend it to consider, entirely failed to consider an important aspect of the
                                                                                         7
                                   1   problem, or offered an explanation that runs counter to the evidence before the agency or is so

                                   2   implausible that it could not be ascribed to a difference in view or the product of agency

                                   3   expertise.” Defenders of Wildlife, 856 F.3d at 1257 (quotation omitted); see also Motor Vehicle

                                   4   Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). The Court’s

                                   5   deference extends to less than stellar work by an agency, so long as its analytical path and

                                   6   reasoning can be reasonably discerned. San Luis & Delta-Mendota Water Auth. v. Jewell, 747

                                   7   F.3d 581, 627 (9th Cir. 2014).

                                   8          Although the Court will not substitute its own judgment for that of the agency, it must

                                   9   “engage in a careful, searching review to ensure that the agency has made a rational analysis and

                                  10   decision on the record before it.” Wild Fish Conservancy v. Salazar, 628 F.3d 513, 521 (9th Cir.

                                  11   2010) (quotation omitted). The Court will not “rubber-stamp” agency decisions that are

                                  12   inconsistent with a statutory mandate or that frustrate the congressional policy underlying a
Northern District of California
 United States District Court




                                  13   statute. Natural Res. Def. Council, Inc. v. Pritzker, 828 F.3d 1125, 1139 (9th Cir. 2016) (internal

                                  14   quotation omitted). A federal agency’s decision to forego ESA consultation must be reversed if it

                                  15   failed to consider an important aspect of the problem or offered an explanation that runs counter to

                                  16   the evidence. W. Watersheds Project, 632 F.3d at 496.

                                  17          Summary judgment is an appropriate procedure for deciding challenges under the APA.

                                  18   Nw. Motorcycle Ass’n v. USDA, 18 F.3d 1468, 1471-72 (9th Cir. 1994). Summary judgment may

                                  19   be granted when there is no genuine issue of material fact and the moving party is entitled to

                                  20   judgment as a matter of law. Karuk Tribe, 681 F.3d at 1017; Brickman v. Fitbit, Inc., Case No.

                                  21   3:15-CV-02077-JD, 2017 WL 6209307, at *2 (N.D. Cal. Dec. 8, 2017) (quoting Celotex Corp. v.

                                  22   Catrett, 477 U.S. 317, 325 (1986)).

                                  23          Because this is a record review case, the summary judgment motions will be decided upon

                                  24   a review of the administrative record as it existed at the time of the agency’s decision. Karuk

                                  25   Tribe, 681 F.3d at 1017; Jewell, 747 F.3d at 602 (quoting Camp v. Pitt, 411 U.S. 138, 142 (1973)).

                                  26   This means that extra-record materials and “post-hoc rationalizations” for or against the agency’s

                                  27   decision will not be considered for the merits of the ESA claims. Jewell, 747 F.3d at 602-03;

                                  28   Asarco, Inc. v. EPA, 616 F.2d 1153, 1158 (9th Cir. 1980). A few courts appear on occasion to
                                                                                         8
                                   1   have afforded a broader consideration of extra-record materials in ESA disputes, see, e.g., W.

                                   2   Watersheds Project, 632 F.3d at 497, but the Court finds that the material in the administrative

                                   3   record is sufficient to resolve the cross-motions without resort to external materials. The Court

                                   4   considered plaintiffs’ declarations only for standing purposes, which FEMA raises a passing

                                   5   question about, and to a minor extent for undisputed facts about the habitats, but not for the review

                                   6   of FEMA’s “no effect” conclusion.

                                   7          As the Court previously advised the parties, they are bound by the portions of the record

                                   8   that they have cited and argued in these motions. Dkt. No. 20. “It is not the Court’s task to scour

                                   9   the record in search of a genuine issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th

                                  10   Cir. 1996) (internal quotation omitted).

                                  11                                               DISCUSSION

                                  12   I.     STANDING
Northern District of California
 United States District Court




                                  13          FEMA does not seriously contest plaintiffs’ standing to sue. It makes a glancing mention

                                  14   of standing in the opening brief for its motion, Dkt. No. 28 at 13, but omits any further discussion

                                  15   of it in the reply brief or in opposition to plaintiffs’ motion. Dkt. Nos. 41, 44.

                                  16          While the Court would be justified in finding that FEMA has effectively abandoned any

                                  17   argument against standing, plaintiffs have provided ample and unrebutted evidence establishing

                                  18   their right to sue. Plaintiffs filed detailed declarations demonstrating that their members live,

                                  19   work, use and enjoy pertinent areas in Humboldt, Monterey, and Santa Cruz Counties, and that

                                  20   they derive recreational, scientific, conservation, aesthetic, and educational benefits from the

                                  21   critical habitats and listed species in those areas. Dkt. No. 29 at 21-23. Plaintiffs also provided

                                  22   undisputed evidence that there are NFIP participating communities in these counties that have

                                  23   adopted FEMA’s floodplain management criteria. See, e.g., Dkt. No. 30-1 (Kalt Decl.) ¶¶ 20-22.

                                  24   That is enough to establish standing for a violation of the ESA. Ctr. for Biological Diversity v.

                                  25   Export-Import Bank of the U.S., 894 F.3d 1005, 1012-13 (9th Cir. 2018) (quoting Lujan v.

                                  26   Defenders of Wildlife, 504 U.S. 555, 572 n.7 (1992)).

                                  27   II.    THE “NO EFFECT” DETERMINATION
                                  28          The main issue in the cross-motions is whether the “no effect” finding in the Evaluation
                                                                                          9
                                   1   was arbitrary and capricious in light of the failure to consider potential impacts from floodplain

                                   2   development. The record establishes that it was.

                                   3          To start, FEMA does not dispute that Section 7(a)(2) applies to its administration of NFIP.

                                   4   Section 7(a)(2) covers “any action authorized, funded, or carried out by” a federal agency.

                                   5   16 U.S.C. § 1536(a)(2). The implementing regulations define “action” to mean “all activities or

                                   6   programs of any kind authorized, funded, or carried out, in whole or in part, by Federal agencies in

                                   7   the United States or upon the high seas. Examples include . . . actions directly or indirectly

                                   8   causing modifications to the land, water, or air.” 50 C.F.R. § 402.02.

                                   9          “There is little doubt that Congress intended agency action to have a broad definition.”

                                  10   Karuk Tribe, 681 F.3d at 1020 (internal quotation omitted); see also Natural Res. Def. Council v.

                                  11   Houston, 146 F.3d 1118, 1125 (9th Cir. 1998) (citing Hill, 437 U.S. at 173). For Section 7

                                  12   purposes, agency action is established when the agency affirmatively authorized the underlying
Northern District of California
 United States District Court




                                  13   activity, and the agency “had some discretion to influence or change the activity for the benefit of

                                  14   a protected species.” Karuk Tribe, 681 F.3d at 1021; see also Nat’l Ass’n of Home Builders, 551

                                  15   U.S. at 669.

                                  16          FEMA does not argue with these principles or the court decisions holding that its

                                  17   administration of NFIP is subject to Section 7(a)(2)’s requirements. Dkt. No. 41 at 2-3; see also

                                  18   Florida Key Deer, 522 F.3d at 1143-44; NWF, 345 F. Supp. 2d at 1171-72. The Evaluation was

                                  19   prepared expressly because FEMA now recognizes its Section 7 obligations. See FEMA-BE-

                                  20   0027656. Consequently, the parties agree that FEMA needed to analyze and document ESA

                                  21   compliance for NFIP.

                                  22          The problem with the Evaluation is that, after committing to Section 7 review, it arbitrarily

                                  23   and capriciously carved out floodplain development from scrutiny. Nothing in the Evaluation or

                                  24   the administrative record provides a reasoned or reasonable basis for this decision.

                                  25          FEMA sought to justify the exclusion by stating it has “no role” in issuing or denying local

                                  26   permits for floodplain development, so no federal action could be present to trigger Section 7. See

                                  27   FEMA-BE-0027703. But that reasoning simply turned an intentionally blind eye toward the broad

                                  28   scope of FEMA’s floodplain management authority. The Evaluation expressly acknowledged
                                                                                        10
                                   1   FEMA’s broad and deep role in establishing detailed floodplain management criteria and

                                   2   practices, policing participation in NFIP and access to federal insurance based on community

                                   3   adoption and enforcement of the criteria, adjusting insurance premiums under the CRS in light of

                                   4   compliance, and several other measures that directly affect how floodplains are managed. See

                                   5   FEMA-BE-0027678-85. The Evaluation also expressly stated that FEMA enjoys discretion in

                                   6   formulating and implementing floodplain criteria and practices. See, e.g., FEMA-BE-0027702,

                                   7   0027877. Indeed, federal regulatory discretion over floodplain management is one of Congress’s

                                   8   express goals in NFIP. See 42 U.S.C. § 4102(c).

                                   9          The Evaluation also recognized the environmental aspects of floodplain management and

                                  10   development. The Evaluation described floodplains as “hydrologically important,

                                  11   environmentally sensitive, and ecologically productive areas.” FEMA-BE-0027707. It

                                  12   recognized that they “perform a variety of essential functions” such as “maintain[ing]
Northern District of California
 United States District Court




                                  13   biodiversity,” “provid[ing] breeding and feeding grounds” for fish and wildlife, protecting

                                  14   “habitats for ESA species,” and furnishing “aesthetic pleasure” from recreational opportunities.

                                  15   FEMA-BE-0027710-0027711. Insurance premiums may be adjusted under the CRS to “protect

                                  16   natural and beneficial floodplain functions.” FEMA-BE-0027681. And FEMA requires

                                  17   “compliance with the ESA as a condition of the community’s issuance of a floodplain

                                  18   development permit.” Dkt. No. 41 at 5.

                                  19          FEMA’s effort to pigeonhole floodplain development solely as a matter of state and local

                                  20   permits is untenable in light of these factors. The requirement of a permit from a local land use

                                  21   authority for development in a floodplain in no way detracts from or displaces FEMA’s discretion

                                  22   over floodplain management. Its denial of any meaningful involvement flies in the face of the

                                  23   record and artificially truncates the scope of its actions for Section 7(a)(2)’s purposes. See Conner

                                  24   v. Burford, 848 F.2d 1441, 1453 (9th Cir. 1988) (all phases and ramifications of agency action

                                  25   must be considered under Section 7).

                                  26          FEMA’s fallback position is also not well taken. FEMA suggests that even if federal

                                  27   agency action was involved, Section 7 would still not apply because NFIP “does not cause

                                  28   development to occur” as a direct or indirect effect. FEMA-BE-0027741. Any floodplain
                                                                                        11
                                   1   development that might occur is driven, in FEMA’s view, by factors unrelated to NFIP. Id.; see

                                   2   also Dkt. No. 41 at 5-6.

                                   3           This reasoning is again the product of an unduly myopic view that has no support in

                                   4   governing law or the administrative record. Section 7(a)(2) applies to any agency action that “may

                                   5   affect” species and habitats. 50 C.F.R. § 402.14(a). This is a “relatively low threshold” and

                                   6   “‘[a]ny possible effect, whether beneficial, benign, adverse or of undetermined character’ triggers

                                   7   the requirement.” Karuk Tribe, 681 F.3d at 1027 (quoting Cal. ex. rel. Lockyer v. U.S. Dep’t of

                                   8   Agric., 575 F.3d 999, 1018 (9th Cir. 2009)) (emphasis in original). Actions that have “any chance

                                   9   of affecting listed species or critical habitat -- even if it is later determined that the actions are ‘not

                                  10   likely’ to do so -- require at least some consultation under the ESA.” Id. The agency taking

                                  11   federal action must consider “the direct and indirect effects of [its] action on the species or critical

                                  12   habitat, together with the effects of other activities that are interrelated or interdependent with that
Northern District of California
 United States District Court




                                  13   action.” 50 C.F.R. § 402.02; see also Sierra Club v. Bureau of Land Mgmt., 786 F.3d 1219, 1224

                                  14   (9th Cir. 2015). Indirect effects include “attenuated consequences” of the agency action. Sierra

                                  15   Club, 786 F.3d at 1224 (quotation omitted).

                                  16           The Evaluation was not faithful to these standards when it concluded that NFIP did not

                                  17   cause or encourage floodplain development. The discussion of this complex issue ran all of three

                                  18   pages, and relied on an extremely limited selection of sources. FEMA-BE-0027741-43. FEMA

                                  19   cited data indicating that flood insurance may be underutilized, from which it inferred that factors

                                  20   other than NFIP must be driving any floodplain development that occurs. FEMA-BE-0027741.

                                  21   But even if that broad inference were accepted without reservation, it was far too slender a reed on

                                  22   which to base the sweeping conclusion that NFIP does not encourage development anywhere in

                                  23   the United States, particularly in light of the other portions of the Evaluation that explain FEMA’s

                                  24   extensive role in floodplain management. At best, the insurance utilization figures merely beg the

                                  25   question of whether NFIP affects development.

                                  26           FEMA’s reliance on two other studies did not provide any additional evidentiary support.

                                  27   The GAO study it cited was published in 1982 and used data from 1960 to 1980. FEMA-BE-

                                  28
                                                                                           12
                                   1   0027743. How this might be useful or relevant to evaluating floodplain development in 2016, 34

                                   2   years after publication, was left unsaid.

                                   3          Other weaknesses further undermined the GAO report. It was based on a review of six

                                   4   “coastal barrier islands” and similar communities that certainly would not adequately represent

                                   5   conditions and development factors in the more than 22,000 communities covered by the

                                   6   Evaluation. FEMA-BE-0022459. The study was done at a time when 1.9 million flood insurance

                                   7   policies were in effect, compared to 5.6 million today, and before the National Flood Insurance

                                   8   Reform Act of 1994 directed lenders in flood-prone zones to require borrowers to purchase flood

                                   9   insurance on their property. The study was based on interviews of only 115 people familiar with

                                  10   the flood insurance program, and even then, 98 of the interviewees “thought that flood insurance

                                  11   aided development.” FEMA-BE-0022465. And far from definitively concluding that flood

                                  12   insurance did not cause development, the report found that it offered a “marginal added incentive
Northern District of California
 United States District Court




                                  13   to development in the coastal and barrier island communities.” FEMA-BE-0022467.

                                  14          The citation to the American Institutes for Research study published in 2006 was equally

                                  15   unavailing. This study compared rates of development in areas covered by NFIP to those in areas

                                  16   outside the program, and reached conflicting conclusions. One the one hand, it stated that NFIP

                                  17   “can have varying direct and indirect impacts on the amount of development that occurs in

                                  18   floodplains. Some components of the NFIP have the affect [sic] of discouraging development

                                  19   while other components of the program act to remove barriers to that development.” FEMA-BE-

                                  20   0023441. On the other, it said that NFIP did not cause floodplain development because “market

                                  21   forces,” rather than flood insurance, are a potent source of development. FEMA-BE-0027662. In

                                  22   addition to suffering from these ambiguities, the report used data collected in or before 1997, 19

                                  23   years before the Evaluation was published. FEMA-BE-0027743.

                                  24          FEMA made matters worse by simply ignoring evidence that NFIP was, in fact, likely to

                                  25   jeopardize endangered species and habitats. In April 2016, NMFS determined that NFIP in

                                  26   Oregon would “directly and indirectly affect anadromous species and their designated critical

                                  27   habitat, and that the effects would be predominantly adverse.” FEMA-BE-0031958. In 2008,

                                  28   NMFS concluded that NFIP “is likely to jeopardize the continued existence” of several
                                                                                        13
                                   1   endangered species in the Puget Sound in Washington State. FEMA-BE-0031572. Similarly,

                                   2   FWS had made a jeopardy determination in 2010 for several endangered species in the Florida

                                   3   Keys. FEMA-BE-0030552. All of these biological opinions pre-dated the Evaluation, yet it had

                                   4   nothing substantive to say about them on the way to making the no effect determination. That was

                                   5   a substantial and damaging omission. See Friends of Santa Clara River v. U.S. Army Corps of

                                   6   Engineers, 887 F.3d 906, 924 (9th Cir. 2018); Jewell, 747 F.3d at 620; W. Watersheds Project,

                                   7   632 F.3d at 497.

                                   8          FEMA devotes a considerable portion of its summary judgment briefs to attacking the

                                   9   Services’ findings and trying to shore up the Evaluation in general, but those post-hoc

                                  10   explanations and rationalizations are a day late and a dollar short in this record review case.

                                  11   Jewell, 747 F.3d at 602-03; Humane Soc’y of U.S. v. Locke, 626 F.3d 1040, 1049-51 (9th Cir.

                                  12   2010). Even if they were considered, they would not save the cause for FEMA. One of its
Northern District of California
 United States District Court




                                  13   criticisms is that the Services wrongly treated floodplain development as an agency action. See

                                  14   Dkt. No. 28 at 7-8. That is not a fair point. The Services defined the “proposed action” as the

                                  15   provision of flood insurance, flood mapping, and floodplain management -- much as the

                                  16   Evaluation did -- and evaluated floodplain development as a possible effect of NFIP. See FEMA-

                                  17   BE-0031579; FEMA-BE-0031830. That is entirely consistent with Section 7 and its

                                  18   implementing regulations, and something FEMA should have done here, too.

                                  19          Other aspects of the Evaluation raise serious concerns as well. The use of a single

                                  20   evaluation to cover the entire United States is problematic. FEMA defined a national “action

                                  21   area” for the Evaluation, and determined that the “vast geographic extent” of this area would

                                  22   permit only “a broad approach” to assessing ESA effects. FEMA-BE-0027748. This wide-angle

                                  23   perspective unduly obscured important local variables in listed species and critical habitats,

                                  24   floodplain development practices, and other factors that should have been taken into account.

                                  25   Given the extraordinary diversity of flora and fauna throughout the United States, it is hard to see

                                  26   how a single national biological evaluation could ever hope to be genuinely useful or true to

                                  27   Congress’s mandate to protect species and habitats in their local environments.

                                  28
                                                                                         14
                                   1          The Evaluation’s treatment of NFIP’s potential beneficial effects on protected species and

                                   2   habitats was also questionable. As the Evaluation observed at several points, NFIP presents an

                                   3   opportunity to preserve or even enhance floodplain environments to the benefit of their plant and

                                   4   animal life. See, e.g., FEMA-BE-0027881 (CRS incentivizes “good floodplain management

                                   5   practices that protect the habitat of ESA species”); FEMA-BE-0027875 (rate of floodplain

                                   6   construction has “if anything, decreased in recent years due to” NFIP). This accords with

                                   7   FEMA’s mandate to “encourage adoption of more effective measures that protect natural and

                                   8   beneficial floodplain functions.” 42 U.S.C. § 4022(b). FEMA should have taken potential

                                   9   benefits into account because the “any possible effect” test for triggering consultations includes

                                  10   beneficial effects. Karuk Tribe, 681 F.3d at 1027.

                                  11          As a closing observation, the Evaluation did not give appropriate attention to NFIP’s

                                  12   effects on how floodplain development actually takes place. NFIP regulations address a wide
Northern District of California
 United States District Court




                                  13   array of development modalities, from structural elevation and drainage to the construction of

                                  14   levees. Yet the Evaluation dedicated no more than a footnote to these regulations, and presented

                                  15   no meaningful analysis of FEMA’s discretion, through the floodplain management criteria, to

                                  16   minimize harm to ESA-listed species and habitats.2

                                  17                                             CONCLUSION

                                  18          Consequently, the “no effect” determination in the Evaluation was arbitrary, capricious, an

                                  19   abuse of discretion, or otherwise not in accordance with law. 5 U.S.C. § 706(2)(A). Plaintiffs’

                                  20   motion for summary judgment is granted, and FEMA’s motion is denied.

                                  21          The Evaluation is set aside and the matter is remanded to FEMA for further consideration

                                  22   in a manner consistent with this order. Alliance for the Wild Rockies v. Savage, 897 F.3d 1025,

                                  23   1037 (9th Cir. 2018); see also Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985).

                                  24   Because FEMA did not make an adequate ESA determination, the administrative record is

                                  25   incomplete with respect to whether NFIP may affect listed species or designated habitats. For that

                                  26
                                  27
                                       2
                                        The footnote refers to a “detailed description” of the floodplain management criteria in the
                                       Evaluation’s appendix, which in fact contains no detail about those requirements or how their
                                  28   modification might affect protected species or habitats. See FEMA-BE-0027679; FEMA-BE-
                                       0027941.
                                                                                        15
                                   1   reason, the Court will not require consultation with the Services at this time, but FEMA would be

                                   2   well advised to consider consultation in light of the biological opinions prepared for regions

                                   3   outside the ones in this case.

                                   4          The Court declines to take up plaintiffs’ cursory and undeveloped request to enjoin NFIP’s

                                   5   implementation. Dkt. No. 29 at 23. If plaintiffs believe an injunction is warranted, they may file a

                                   6   motion within 45 days of this order.

                                   7          IT IS SO ORDERED.

                                   8   Dated: May 15, 2019

                                   9

                                  10
                                                                                                    JAMES DONATO
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        16
